Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Information Disclosure Statement
The Information Disclosure Statements filed on 2/1/2021 and 7/19/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction/election and status of claims
On 2/15/2022, applicant elected Group I, claims 1-6, without traverse. 
Applicant also elected species without traverse: 
Election 1: chromosome 1. 
Election 1a: (c) Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0. 
In view of specification ([0064, table 1), locus M2 (SEQ ID NO:1), marker locus M11 (SEQ ID NO:6), marker locus M12 (SEQ ID NO:7), marker locus M13 (SEQ ID NO:8), and marker locus M3 (SEQ ID NO:9) are located within 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0.  Accordingly, they are species of (c) Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0. 
Thus, for compact prosecution, upon further consideration, “b) said first recombinant chromosomal segment comprises a marker locus selected from the group consisting of marker locus M2 (SEQ ID NO:1), marker locus M11 (SEQ ID NO:6), marker locus M12 (SEQ ID NO:7), marker locus M13 (SEQ ID NO:8), and marker locus M3 (SEQ ID NO:9) on chromosome 1” are joined with (c) Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0, and examined in the office action. 
In summary, claims 1-6 are examined in the office action. Non-elected claims and species are withdrawn. 
	The restriction is deemed proper and is therefore made made final. 

Priority
Instant application 17095382, filed 11/11/2020, claims priority from Provisional Application 62/957729, filed 01/06/2020, which is granted.  

Specification
	The specification is objected to because:  the claims (claim 2 in this case), they recite materials (i.e. the gene numbers) that are not defined in the specification as being limited to the SEQ ID NOs but rather correspond to material from non-patent references (i.e. genomic databases that are modifiable and thus not static sources of information). 
For example, in specification ([0005]), the specification discloses: “said Mi-1 resistance breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0”.    
According to https://www.ncbi.nlm.nih.gov/assembly/GCF_000188115.4/, public tomato genome sequence SL3.0 has different versions, and is updated and modified from time to time, thus, is not static information. 

Claim Objections
Claims 2-3 are objected to because the claims recite “between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0”. 
As analyzed above, public tomato genome sequence SL3.0 is not static information. 
Incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejection-Improper Markush Groups
Claims 1-6 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
In this case, the Markush grouping of “recombinant chromosomal segment from Solanum pimpinellifolium on chromosome 1”, and, “recombinant chromosomal segment from Solanum pimpinellifolium on chromosome 6” is improper, because: 
MPEP 706.03 II. A states: Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2). 
Stated otherwise, both prong 1 and prong 2 must be satisfied. 
In this case, According to https://www.ncbi.nlm.nih.gov/assembly/GCF_000188115.4/, “recombinant chromosomal segment from Solanum pimpinellifolium on chromosome 1”, and, “recombinant chromosomal segment from Solanum pimpinellifolium on chromosome 6” are located on different chromosomes, and have completely different sequences/structures; and they also have different effects on trait expression.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Dependent claims do not cure the deficiency. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 and dependent claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “A cultivated tomato plant comprising a first recombinant chromosomal segment from Solanum pimpinellifolium on chromosome 1 (elected species).  
It is unclear whether “on chromosome 1” means that 
(1) the chromosomal segment is from chromosome 1 of Solanum pimpinellifolium (wild) that is inserted and located anywhere in a cultivated tomato plant, or 
(2) the chromosomal segment is from (anywhere in Solanum pimpinellifolium) and is inserted and located on chromosome 1 of the cultivated tomato.   
(1) and (2) above have different scope and different subject matter.  
Therefore, the metes and bounds are unclear for one skill in the art to carry out the claimed invention.  
None of the dependent claims fully cure the deficiency. 
Appropriate corrections and clarifications are required.
For compact prosecution, by broad and reasonable interpretation, claims are interpreted as either (1) or (2) above applies.  

In addition, claim 2 and dependent claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites “marker locus M2 (SEQ ID NO:1), marker locus M11 (SEQ ID NO:6), marker locus M12 (SEQ ID NO:7), marker locus M13 (SEQ ID NO:8), and marker locus M3 (SEQ ID NO:9)”.  One skill in the art would not know whether the SEQ ID NOs in the ()s are (1) examples or species of the locus markers, or (2) they are the locus markers.  The scopes of (1) and (2) are different, thus, the metes and bounds of claims 2-3 are unclear.  
Appropriate corrections and clarifications are required.
For compact prosecution, by broad and reasonable interpretation, claims are interpreted as that the SEQ ID NOs in the ()s are examples or species of the locus markers.  

Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-6 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a genus of cultivated tomato plants, seeds and plant parts comprising a genus of a first chromosomal segments, wherein said genus of recombinant chromosomal segments comprise a genus of alleles that confer increased resistance to Mi-1 resistance- breaking root-knot nematode species relative to a plant lacking said recombinant chromosomal segments.  
The claimed function is conferring resistance to Mi-1 resistance- breaking root-knot nematode species. 
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
The specification describes the structure of SEQ ID NOs: 1, 6-9 from Solanum pimpinellifolium (wild type tomato), by sequence listing.  
The specification provides examples of mapping alleles in Solanum pimpinellifolium for conferring resistance to resistance to Mi-1 resistance- breaking root-knot nematode, and identifies SEQ ID NO: 1, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8 and SEQ ID NO: 9 in chromosome 1 of Solanum pimpinellifolium, having the function of conferring resistance to resistance to Mi-1 resistance- breaking root-knot nematode (Example 3, [0064], table 1).  
The specification discloses that the above locus markers were introgressed into cultivar tomato lines (Example 4, [0065]), but does not describe the chromosome number and position of the cultivar tomato where the introgression of the locus markers occurred.  “The results of the assays demonstrate that plants comprising both the Mi-1-breaking RKN resistance QTL on chromosome 1 and the Mi-1-breaking RKN resistance QTL on chromosome 6, wherein at least one locus is present as a homozygote, significantly improves root development in the presence and in the absence of nematodes. The results also demonstrate that presence of both Mi-1-breaking RKN resistance QTLs in a plant increases the plant's resistance to RKN when compared to plants of the same genetic background that have either one or none of the Mi-1-breaking RKN resistance QTLs present”. 
However, the specification has not described the common structure feature of:
1. Cultivar tomatoes comprising loci/sequences other than SEQ ID NO: 1, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8 or SEQ ID NO: 9, are associated to conferring resistance to resistance to Mi-1 resistance- breaking root-knot nematode, even the loci/sequences are located within 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0 (regarding claim 2), not to mention any loci/sequences are located outside of 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0, not to mention loci/sequences located in other chromosomes.  
For example, Aoki (Large-scale analysis of full-length cDNAs from the tomato (Solanum lycopersicum) cultivar Micro-Tom, a reference system for the Solanaceae genomics.  l. BMC Genomics 11:210, p1-16, 2010) teach that SEQ ID NO: 1 is called LEFL2001DH04, or HTC in fruit. See “Sequence Matches” at the end of office action. 
However, neither LEFL2001DH04 nor HTC has been described by specification or by the art to be associated to conferring resistance to resistance to Mi-1 resistance- breaking root-knot nematode.
Other loci/sequences other than SEQ ID NOs: 1, 6-9, have not been described by specification or by the art to be associated to conferring resistance to Mi-1 resistance- breaking root-knot nematode.  
In addition, according to Takei et al (De novo genome assembly of two tomato ancestors, Solanum pimpinellifolium and Solanum lycopersicum var. cerasiforme, by long-read sequencing. DNA Research, p1–9, 2021), the genome of Solanum pimpinellifolium including chromosome 1 is recently sequenced and assembled (p5, table 2).   No association was described between loci and resistance to Mi-1 resistance- breaking root-knot nematode.  
Thus, only the structure features of SEQ ID NO: 1, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8 or SEQ ID NO: 9 are described by the specification to be associated to conferring resistance to Mi-1 resistance- breaking root-knot nematode.   The genus of loci/sequences, regardless of the location, are not described to have such association, by specification or by the art.  
2. As analyzed above, at least one locus is present as a homozygote, to be sufficiently associated to conferring resistance to Mi-1 resistance- breaking root-knot nematode.   A locus in heterologous form is not described to have such association, by specification or by the art.  

Regarding the description of a representative number of species: 
1. 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0 is 743,559 bases long, and comprises many loci. SEQ ID NO: 1, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8 or SEQ ID NO: 9 are 5 very small fragments thereof.  
Chromosome 1, or the genome, of Solanum pimpinellifolium, or of tomato plants, is even bigger, thus, broader in scope.  
SEQ ID NO: 1, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8 or SEQ ID NO: 9 do not represent 2,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0, not to mention Chromosome 1, or the genome, of Solanum pimpinellifolium, or of tomato plants.  
2. Only homozygotes are described as being associated to conferring the claimed resistance heterozygotes are not described as such. 
Takei et al additionally teach that tomato plants have 12 chromosomes and 29,629 and 29,185 non-redundant genes (p1, abstract).  Thus, the claimed genus of loci/sequences has extremely large number of species.  
Accordingly, SEQ ID NO: 1, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8 or SEQ ID NO: 9 do not described the common structure feature of the claimed genus to be associated to conferring resistance to Mi-1 resistance- breaking root-knot nematode; and do not sufficiently represent the genus of recombinant segments and alleles.  
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.    


AIA -Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over, Tomato Genome Consortium (TGC) (The tomato genome sequence provides insights into fleshy fruit evolution. Nature 485: 635-641, 2012), viewed with evidence from Tomato Genome Sequencing Consortium (TGSC).  
Claim 1 is broadly drawn to a genus of cultivated tomato plants comprising a genus of first recombinant chromosomal segments from Solanum pimpinellifolium on chromosome 1 (elected species), wherein said recombinant chromosomal segment comprises an allele that confers increased resistance to Mi-1 resistance-breaking root-knot nematode species relative to a plant lacking said recombinant chromosomal segments.  
Claim 2 limits claim 1, wherein: 
b) said first recombinant chromosomal segment comprises a marker locus selected from the group consisting of marker locus M2 (SEQ ID NO:1), marker locus M11 (SEQ ID NO:6), marker locus M12 (SEQ ID NO:7), marker locus M13 (SEQ ID NO:8), and marker locus M3 (SEQ ID NO:9) on chromosome 1 (jointed by examiner); or 
c) said Mi-1 resistance-breaking root-knot nematode species resistance allele is located between 82,703,136 bp and 83,446,695 bp on chromosome 1 of the public tomato genome sequence SL3.0 (elected species). 
Dependent claims 
Claim 3 limits claim 2, wherein said resistance comprises resistance to nematode species Meloidogyne javanica.
Claim 4 is drawn to a genus of seeds that produce the plants of claim 1.  
Claims 5-6 are drawn to plant parts (cells, seeds, roots, or stems, or more) of claim 1.   

TGC teaches tomato cultivar Heinz 1706 (p635, left col, 2nd para), and teaches chromosome 1 of the cultivar tomato (p636, fig 1).  
Viewed with evidence from TGSC, instant SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8 are sequences of chromosome 1 of Heinz 1706 (full length, 100% identical).  See “Sequence Matches” at the end of office action. 
Thus, TGC viewed with evidence from TGSC explicitly teach the structure limitations of claims 1-2.  
TGC viewed with evidence from TGSC do not explicitly teach SEQ ID NOs: 6-8 being marker loci conferring resistance to resistance to Mi-1 resistance- breaking root-knot nematode. 
The instant claims are composition claims.  
MPEP 2112 III states: A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.   
In this case, TGC teaches tomato cultivar Heinz 1706 comprising SEQ ID NOs: 6-8 in chromosome 1 of the cultivar Heinz 1706.  The properties of conferring resistance to resistance to Mi-1 resistance- breaking root-knot nematode, and resistance to nematode species Meloidogyne javanica (recited in claim 3) are inherent in tomato cultivar Heinz 1706 comprising SEQ ID NOs: 6-8 in chromosome 1.   
Regarding dependent claims, TGC teaches Heinz 1706 inbred line, thus, teach seeds producing Heinz 1706 (p638, right col, last para), the limitation of claim 4. 
Heinz 1706 comprises plant parts (cells, seeds, fruits, roots, or stems, and so on). Nevertheless, TGC teaches fruits of Heinz 1706 (p638, fig 3), the limitation of claims 5-6. 
Therefore, the claims are anticipated by or, in the alternative, as obvious over, Tomato Genome Consortium viewed with evidence from Tomato Genome Sequencing Consortium.  

	
Remarks
The following references are relevant to the instant application, thus, are filed but not cited by the examiner. The references are also provided to applicant for compact prosecution: 
Fukunaga et al (US 20160165824, published 6/16/2016, filed 7/4/2014, granted to US patent US Patent 10244691). Fukunaga et al teach that Solanum lycopersicum (genus of commercial cultivar tomatoes) in general is root-knot nematode susceptible, teach and demonstrated making cultivar tomatoes comprising resistant genes conferring resistance to Mi-1 resistance- breaking root-knot nematode from wild-type tomatoes, and suggest the invention includes identify such resistant segments, alleles, loci and makers from chromosome 1. 
Hoogstraten et al (US 20100212048, published 8/19/2010, filed 7/15/2009, granted to US Patent 8785720). Hoogstraten et al teach that Solanum pimpinellifolium comprises resistant locus markers to pathogens, suggest that allele that encodes for resistance to root-knot nematodes may originally derive from Solanum pimpinellifolium, and further suggest using Solanum pimpinellifolium as source/donor plant to transfer the resistant alleles to cultivar plant for resistance to root-knot nematodes.  
El-Sappah et al (Tomato Natural Resistance Genes in Controlling the Root-Knot Nematode. Genes. 10, 925, 1-19, 2019). El-Sappah et al teach detailed method of identifying Mi-1 resistant genes and homologs, from wild tomato, and sequenced and characterized such genes. 

Sequence Matches
Against instant SEQ ID NO: 1

AK326045
LOCUS       AK326045                2761 bp    mRNA    linear   HTC 01-MAY-2010
DEFINITION  Solanum lycopersicum cDNA, clone: LEFL2001DH04, HTC in fruit.
ACCESSION   AK326045
VERSION     AK326045.1
KEYWORDS    HTC; HTC_FLI; CAP trapper.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1
  AUTHORS   Aoki,K., Yano,K., Suzuki,A., Kawamura,S., Sakurai,N., Suda,K.,
            Kurabayashi,A., Suzuki,T., Tsugane,T., Watanabe,M., Ooga,K.,
            Torii,M., Narita,T., Shin-I,T., Kohara,Y., Yamamoto,N.,
            Takahashi,H., Watanabe,Y., Egusa,M., Kodama,M., Ichinose,Y.,
            Kikuchi,M., Fukushima,S., Okabe,A., Arie,T., Sato,Y., Yazawa,K.,
            Satoh,S., Omura,T., Ezura,H. and Shibata,D.
  TITLE     Large-scale analysis of full-length cDNAs from the tomato (Solanum
            lycopersicum) cultivar Micro-Tom, a reference system for the
            Solanaceae genomics
  JOURNAL   BMC Genomics 11, 210 (2010)
   PUBMED   20350329
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 2761)
  AUTHORS   Aoki,K., Yano,K., Suzuki,A., Suda,K., Suzuki,T., Sakurai,N.,
            Suzuki,H., Narita,T., Shin-i,T., Kohara,Y., Ezura,H. and Shibata,D.
  TITLE     Direct Submission
  JOURNAL   Submitted (03-MAR-2009) Contact:Koh Aoki Kazusa DNA Research
            Institute; 2-6-7 Kazusa-Kamatari, Kisarazu, Chiba 292-0818, Japan
COMMENT     This full-insert cDNA fragment was sequenced completely with primer
            walking.
            The information of the sequence is also available in the tomato
            databases KaFTom and MiBASE.:
            http://www.pgb.kazusa.or.jp/kaftom/
            http://www.kazusa.or.jp/jsol/microtom/indexe.html (in English)
            http://www.kazusa.or.jp/jsol/microtom/indexj.html (in Japanese) RNA
            samples for cDNA library construction were prepared from four
            sources; Micro-Tom fruits in mature green, breaker, turning, and
            red ripe stages. A full-length enriched cDNA library was
            constructed from a mixture of the RNAs by using a CAP-trapper
            method (Carninci and Hayashizaki, Methods Enzymol., 303: 19-44,
            1999).
FEATURES             Location/Qualifiers
     source          1..2761
                     /organism="Solanum lycopersicum"
                     /mol_type="mRNA"
                     /cultivar="Micro-Tom"
                     /db_xref="taxon:4081"
                     /clone="LEFL2001DH04"
                     /tissue_type="fruit"

  Query Match             100.0%;  Score 383.6;  DB 187;  Length 2761;
  Best Local Similarity   99.7%;  
  Matches  383;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TAAACACCAAACTTTATGCTTTTTTATCCTTAATGCGATCAACTGCTACAATTCCAGAAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        739 TAAACACCAAACTTTATGCTTTTTTATCCTTAATGCGATCAACTGCTACAATTCCAGAAA 798

Qy         61 ACCACTTCCATAGTCTAGGGTCCATATAGTAGTTAAACATAACTACATGATGTGTCTCTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        799 ACCACTTCCATAGTCTAGGGTCCATATAGTAGTTAAACATAACTACATGATGTGTCTCTG 858

Qy        121 TGTCCATATAGAGCCTATATCTAGTATCAGCTACTCTATCCTTTCCAATTTATACCGTGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        859 TGTCCATATAGAGCCTATATCTAGTATCAGCTACTCTATCCTTTCCAATTTATACCGTGC 918

Qy        181 TGTTTGATTTCGTAMATGTCTTTCCAATTTTTATGATGGTGCTCAATTTTGACATAGTTT 240
              ||||||||||||||:|||||||||||||||||||||||||||||||||||||||||||||
Db        919 TGTTTGATTTCGTAAATGTCTTTCCAATTTTTATGATGGTGCTCAATTTTGACATAGTTT 978

Qy        241 AAGATATTCATTTTTGTCTTATGTATTATATCAGTTTGTAACGGAAAAAAGAGTGAATTA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        979 AAGATATTCATTTTTGTCTTATGTATTATATCAGTTTGTAACGGAAAAAAGAGTGAATTA 1038

Qy        301 ATGGTTGAAAAGTTAGCTTGATAGAGAAAAAGTCGCTTGAGAGTTAAATATTTATATAAT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1039 ATGGTTGAAAAGTTAGCTTGATAGAGAAAAAGTCGCTTGAGAGTTAAATATTTATATAAT 1098

Qy        361 TAAATGGATTTGAATTCTTAGAGT 384
              ||||||||||||||||||||||||
Db       1099 TAAATGGATTTGAATTCTTAGAGT 1122

Against instant SEQ ID NO: 6

Result 1
AC240201
LOCUS       AC240201              138920 bp    DNA     linear   PLN 15-JUL-2014
DEFINITION  Solanum lycopersicum strain Heinz 1706 chromosome 1 clone hba-224i6
            map 1, complete sequence.
ACCESSION   AC240201
VERSION     AC240201.1
KEYWORDS    HTG.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1  (bases 1 to 138920)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Lin,S. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Solanum lycopersicum (tomato) BAC Clone hba-224i6
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 138920)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Lin,S. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (06-MAR-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   3  (bases 1 to 138920)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Lin,S. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   4  (bases 1 to 138920)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Lin,S. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUL-2014) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
COMMENT     -------------- Genome Center
            Center: Department Of Chemistry And Biochemistry
            The University Of Oklahoma
            Center code:UOKNOR
            ----------------------.
FEATURES             Location/Qualifiers
     source          1..138920
                     /organism="Solanum lycopersicum"
                     /mol_type="genomic DNA"
                     /strain="Heinz 1706"
                     /db_xref="taxon:4081"
                     /chromosome="1"
                     /map="1"
                     /clone="hba-224i6"
                     /clone_lib="Solanum lycopersicum HindIII BAC library"

  Query Match             100.0%;  Score 295.6;  DB 356;  Length 138920;
  Best Local Similarity   98.0%;  
  Matches  295;  Conservative    1;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 AATCCNGTTAGAGGAGAAGGAGCAGTTATTGGATGTGAATTATAAGCTTTATACATTGCA 60
              ||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      56478 AATCCAGTTAGAGGAGAAGGAGCAGTTATTGGATGTGAATTATAAGCTTTATACATTGCA 56537

Qy         61 CTTTTGCATGAACTCCCTTCTTCTCCTGATTGCGATCCACAACCTTCCTTGTCAACATGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      56538 CTTTTGCATGAACTCCCTTCTTCTCCTGATTGCGATCCACAACCTTCCTTGTCAACATGA 56597

Qy        121 TGGAAGGAACCTGATTGACTGCTGTTATCTSCATTCTTTTTCCCCATTCCAAGATGAACN 180
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||| 
Db      56598 TGGAAGGAACCTGATTGACTGCTGTTATCTCCATTCTTTTTCCCCATTCCAAGATGAACC 56657

Qy        181 ANAACCTTATCTGATTCTTTATCACTGGTTTTGTCATGAATGGTNAGAAGAATTCCGTCT 240
              | |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||
Db      56658 AAAACCTTATCTGATTCTTTATCACTGGTTTTGTCATGAATGGTAAGAAGAATTCCGTCT 56717

Qy        241 CGTGGAGAAAAATCATTTGTTGATACTTGCTCAACNCGAACTTCTTTAATTTCCTTAGAA 300
              ||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||
Db      56718 CGTGGAGAAAAATCATTTGTTGATACTTGCTCAACACGAACTTCTTTAATTTCCTTAGAA 56777

Qy        301 A 301
              |
Db      56778 A 56778
Note: by instant sequence listing, for SEQ ID NOs: 6-9, n is a, c, g or t.  By IUPAC nucleotide codes, S is G or C; n is a, c, g or t. Y is C or T.  Therefore, there is no mismatch. 

Against instant SEQ ID NO: 7

Result 1
AC238905
LOCUS       AC238905              122551 bp    DNA     linear   PLN 15-JUL-2014
DEFINITION  Solanum lycopersicum strain Heinz 1706 chromosome 1 clone
            hba-111d21 map 1, complete sequence.
ACCESSION   AC238905
VERSION     AC238905.5
KEYWORDS    HTG.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Shi,R., Zhou,L., Fu,Y.
            and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Solanum lycopersicum (tomato) BAC Clone hba-111d21
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (05-NOV-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   3  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (25-NOV-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   4  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Zhou,L., Fu,Y. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (01-DEC-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   5  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Shi,R., Zhou,L., Fu,Y.
            and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   6  (bases 1 to 122551)
  AUTHORS   Giovannoni,J., White,R.A., Qu,C., Xing,Y., Shi,R., Zhou,L., Fu,Y.
            and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUL-2014) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
COMMENT     On Dec 1, 2009 this sequence version replaced AC238905.4.
            -------------- Genome Center
            Center: Department Of Chemistry And Biochemistry
            The University Of Oklahoma
            Center code:UOKNOR
            ----------------------.
FEATURES             Location/Qualifiers
     source          1..122551
                     /organism="Solanum lycopersicum"
                     /mol_type="genomic DNA"
                     /strain="Heinz 1706"
                     /db_xref="taxon:4081"
                     /chromosome="1"
                     /map="1"
                     /clone="hba-111d21"
                     /clone_lib="Solanum lycopersicum HindIII BAC library"

  Query Match             100.0%;  Score 297.6;  DB 356;  Length 122551;
  Best Local Similarity   98.7%;  
  Matches  297;  Conservative    1;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 ACTAACAAGAAATTCATATGTTACTCACAGGGGTCTAAATTTATGATTTGGTCTTGTGGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      13995 ACTAACAAGAAATTCATATGTTACTCACAGGGGTCTAAATTTATGATTTGGTCTTGTGGT 14054

Qy         61 GTCCCAAAAAGTGGAGCAAAAAACAAAGAGAACTTTTTTTCCAAACACAAAGCAAAAGTA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14055 GTCCCAAAAAGTGGAGCAAAAAACAAAGAGAACTTTTTTTCCAAACACAAAGCAAAAGTA 14114

Qy        121 TGTTTCAAATTAAGATTAAGAATCCAAGTGYTGATATATTAGTGCCTTCTTTNAAAAAAC 180
              ||||||||||||||||||||||||||||||:||||||||||||||||||||| |||||||
Db      14115 TGTTTCAAATTAAGATTAAGAATCCAAGTGTTGATATATTAGTGCCTTCTTTAAAAAAAC 14174

Qy        181 TCACCACACTGCTTTTTTCAGGCATCTTACCCTCTTACTTTATTGCAAGAAACCTTTCCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14175 TCACCACACTGCTTTTTTCAGGCATCTTACCCTCTTACTTTATTGCAAGAAACCTTTCCC 14234

Qy        241 CTAATGTATTTNNAAAATCACCAAGCATGGTACTAGCTCCAAATTTTAACTGACATTTCC 300
              |||||||||||  |||||||||||||||||||||||||||||||||||||||||||||||
Db      14235 CTAATGTATTTGAAAAATCACCAAGCATGGTACTAGCTCCAAATTTTAACTGACATTTCC 14294

Qy        301 A 301
              |
Db      14295 A 14295

Note: by instant sequence listing, for SEQ ID NOs: 6-9, n is a, c, g or t.  By IUPAC nucleotide codes, S is G or C; n is a, c, g or t. Y is C or T.  Therefore, there is no mismatch. 

Against instant SEQ ID NO: 8

RESULT 1
AC238508/c
LOCUS       AC238508              148085 bp    DNA     linear   PLN 15-JUL-2014
DEFINITION  Solanum lycopersicum strain Heinz 1706 chromosome 1 clone hba-43d23
            map 1, complete sequence.
ACCESSION   AC238508
VERSION     AC238508.3
KEYWORDS    HTG.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,J., Zhou,L., Fu,Y. and
            Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Solanum lycopersicum (tomato) BAC Clone hba-43d23
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (02-OCT-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   3  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (27-OCT-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   4  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L. and Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (10-NOV-2009) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Broen Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   5  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L., Fu,Y. and
            Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (04-MAY-2010) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   6  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L., Fu,Y. and
            Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (24-NOV-2011) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
REFERENCE   7  (bases 1 to 148085)
  AUTHORS   Giovannoni,J., White,R.A., Shi,R., Yi,L., Zhou,L., Fu,Y. and
            Roe,B.A.
  CONSRTM   Tomato Genome Sequencing Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUL-2014) Department Of Chemistry And Biochemistry,
            The University Of Oklahoma, 101 David L. Boren Boulevard, Room
            2100, Norman, OK 73019, USA
COMMENT     On Nov 10, 2009 this sequence version replaced AC238508.2.
            -------------- Genome Center
            Center: Department Of Chemistry And Biochemistry
            The University Of Oklahoma
            Center code:UOKNOR
            ----------------------.
FEATURES             Location/Qualifiers
     source          1..148085
                     /organism="Solanum lycopersicum"
                     /mol_type="genomic DNA"
                     /strain="Heinz 1706"
                     /db_xref="taxon:4081"
                     /chromosome="1"
                     /map="1"
                     /clone="hba-43d23"
                     /clone_lib="Solanum lycopersicum HindIII BAC library"

  Query Match             100.0%;  Score 295.6;  DB 356;  Length 148085;
  Best Local Similarity   98.0%;  
  Matches  295;  Conservative    1;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 ACTTTTTGTGGCTTGCTTTAGATGTAGATGANCTCTTTCTTGCNGAGAGATTTTGAATCC 60
              ||||||||||||||||||||||||||||||| ||||||||||| ||||||||||||||||
Db      41824 ACTTTTTGTGGCTTGCTTTAGATGTAGATGAGCTCTTTCTTGCCGAGAGATTTTGAATCC 41765

Qy         61 ACAGAAAGAATCAATAATTTAAAATTGTTCAGATACTCTAACTTGTCAGGAGGTTGCAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      41764 ACAGAAAGAATCAATAATTTAAAATTGTTCAGATACTCTAACTTGTCAGGAGGTTGCAAC 41705

Qy        121 CATCTGAGAAGTGTAATGTATCCCTAATTCYGAAAACTAGAAAGACAGACACTGCTTAGT 180
              ||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||
Db      41704 CATCTGAGAAGTGTAATGTATCCCTAATTCCGAAAACTAGAAAGACAGACACTGCTTAGT 41645

Qy        181 GGTTGAGCATCTTATTCTTATTTATCAATATGTAACAACTGNTAGTAGATTATATTTGCA 240
              ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Db      41644 GGTTGAGCATCTTATTCTTATTTATCAATATGTAACAACTGGTAGTAGATTATATTTGCA 41585

Qy        241 ATATTCTCACGTATCTTTATTATATATGGAGTCTTACTNTTAGTTTTAACTCAATTGNTT 300
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||| ||
Db      41584 ATATTCTCACGTATCTTTATTATATATGGAGTCTTACTATTAGTTTTAACTCAATTGCTT 41525

Qy        301 G 301
              |
Db      41524 G 41524

Note: by instant sequence listing, for SEQ ID NOs: 6-9, n is a, c, g or t.  By IUPAC nucleotide codes, S is G or C; n is a, c, g or t. Y is C or T.  Therefore, there is no mismatch. 


Conclusion
No claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663